

116 HRES 627 IH: Expressing support for the designation of the second Monday in October as “Indigenous Peoples’ Day” to celebrate and honor indigenous peoples and their shared history and culture.
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 627IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Mrs. Torres of California (for herself, Ms. Haaland, Mr. Young, Ms. Davids of Kansas, and Ms. McCollum) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONExpressing support for the designation of the second Monday in October as Indigenous Peoples’ Day to celebrate and honor indigenous peoples and their shared history and culture.
	
 Whereas Indigenous Peoples’ Day was first proposed in 1977, by a delegation of Native Nations to the United Nations International Conference on Discrimination against Indigenous Populations in the Americas;
 Whereas currently over 50 municipalities and 10 States celebrate Indigenous Peoples’ Day on the second Monday of October; Whereas Columbus Day is a Federal holiday, established by order of President Roosevelt in 1937, and is officially recognized by some cities and States around the country on the second Monday of October;
 Whereas Columbus Day does not currently provide an opportunity to reflect on the colonization of North America by Europeans;
 Whereas prior to colonization, indigenous peoples lived and flourished in the Americas for thousands of years;
 Whereas the European colonization of North America led to the suppression, forced assimilation, and genocide of indigenous peoples and their cultures;
 Whereas the House of Representatives recognizes and values the vast contributions made to the United States by indigenous peoples’ knowledge, science, philosophy, arts, and culture;
 Whereas it is the responsibility of the House of Representatives to foster inclusivity, racial equity, and justice for all people and oppose systemic practices that perpetuate oppression;
 Whereas the House of Representatives recognizes its responsibility to honor the Nation’s indigenous roots, history, traditions, and cultural contributions; and
 Whereas the second Monday in October would be an appropriate date to designate as Indigenous Peoples’ Day: Now, therefore, be it  That the House of Representatives—
 (1)honors and recognizes the unique contributions indigenous peoples have made to the United States of America;
 (2)encourages the people of the United States to observe Indigenous Peoples’ Day with appropriate ceremonies and activities that celebrate and promote awareness of indigenous peoples and their shared history and culture; and
 (3)supports the official designation of Indigenous Peoples Day. 